DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Citation Correction
The Office Action filed 03/28/2022 is vacated due to an error in the journal citation of Lee in the previously set forth 103 rejection.
In response to applicant’s telephonic inquiry regarding the last Office action, the following corrective action is taken:
The citation of Lee is corrected in the 103 rejection below and a PTO-892 with the corresponding reference is submitted with this action.
The period for reply of 3 MONTHS set in said Office action is restarted to begin with the mailing date of this letter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
 
Applicant’s amendment and response filed on 09/22/2021 have been received and entered into the case record.
Claims 1-20 are pending in the application.
Claims 1, 4, 5, and 6 are amended.
Claims 14-20 are new and are drawn to the non-elected invention of claim 10.
Claims 10-20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-9 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a ratio of nucleic acid to chitosan falls in the range of 20:1 to 10,000:1 additionally, the nucleic acid and chitosan are found in ranges of 0.01 wt% to 3 wt% nucleic acid to total weight and 1x10-5 wt% to 0.1 wt% of chitosan to total weight.
These ranges render the metes and bounds of the invention unclear to one of ordinary skill in the art. For instance, an artisan could utilize 1x10-5 wt% of chitosan to 0.01 wt% of nucleic acid and achieve the 1000:1 claimed ratio, however an artisan could additionally utilize 1x10-5 wt% of chitosan to 3 wt% of nucleic acid and achieve a ratio of 300,000:1 or 0.01 wt% of nucleic acid and 0.1wt% of chitosan and achieve 10:1 which are both outside the claimed range.

Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2007. Pharmaceutical Research, Vol. 24, No. 1: 157-167) in view of Amalik et al. (Journal of Controlled Release 172 (2013) 1142–1150)
Regarding claims 1, 2, and 6 Lee et al. teaches drug delivery nanospheres comprised of chitosan with plasmid DNA wherein the temperature was elevated to 37◦C to physically crosslink polymers to form hydrogels (i.e. temperature sensitive) (Abstract; p. 158, 3rd paragraph). Lee further teaches that ratios of chitosan to DNA are optimally greater than 2.5:1 (Abstract) and therefore it would be obvious to have the claimed range of 10:1 to 10:0001. Additionally, these spheres are formed at a pH of 6.2 (p. 158, 3rd paragraph).
Lee et al. does not teach the weight percent of the substances. 
Amalik et al. teaches chitosan and TPP, hyaluronic acid coated nanospheres to deliver DNA (Abstract). The chitosan in the nanospheres is 0.064 wt% and the nucleic acid is at 2% weight of the chitosan (p. 1143, 2nd column). Therefore the nucleic acid would about 0. 0.0000128% of the total weight. Furthermore Amalik discloses that weight ratios up to 25% for chitosan and nucleic acids were suitable thus 0.016% is exemplified which is in the range of the wt%.
It would be obvious to one of ordinary skill in the art to utilize chitosan at 0.0064 wt% of the total composition as well as nucleic acids at 0.016 wt% in the thermosensitive hydrogel of Lee et al. with a reasonable expectation of success. An artisan would be motivated to utilize these values as nanospheres known in the art have utilized these compositions. Additionally, Lee et al. teaches that ratios of chitosan to DNA greater than 2.5:1 are optimal (Abstract).
Regarding claim 3 and 4, Lee et al. teaches that ratios of chitosan to DNA greater than 2.5:1 are optimal (Abstract). Thus to obtain a ratio of 100:1 to 1000:1 would be a case of routine optimization in order to obtain a chitosan and DNA composition wherein the chitosan effectively protects the nucleic acid (Lee; p. 162, 2nd column). It would be obvious to optimize the composition of Lee et al. in view of Amalik to obtain a 0.1 to 2% wt of nucleic acid relative to the total weight of the composition based on the teachings of 2.5:1 or greater ratios being optimal.
Regarding claim 5, Lee et al. teaches that the nucleic acid is DNA (Abstract).
Regarding claim 7, Lee et al. teaches that the chitosan is 33kDa (Abstract).
Regarding claims 8 and 9, Lee et al. does not disclose an additional polymer. Amalik et al. discloses that the nanospheres taught are coated in hyaluronic acid (i.e. polymer). 
It would be obvious to one of ordinary skill in the art to utilize hyaluronic acid with chitosan and nucleic acid nanospheres which are thermosensitive as taught by Lee et al. with a reasonable expectation of success. An artisan would be motivated to have a composition further comprising hyaluronic acid as nanoparticles can be coated with hyaluronic acid (HA) to render their surface anionic and gain resistance to protein adsorption (p. 1143, 2nd paragraph). 
Therefore the invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date.



Response to Arguments
Applicant’s arguments filed on 09/22/2021 regarding the request for rejoinder have been considered but are not persuasive as the claims are not allowable.
Applicant’s arguments filed on 09/22/2021 regarding the double patenting rejection previously set forth are moot as the co-pending application has been patented (US Patent 11,266,678) and the terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,266,678 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant’s arguments filed 09/22/2021 regarding the 103 rejections have been fully considered. A new rejection has been made utilizing the references of Lee and Amalik to address the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632       
                                                                                                                                                                                    
/TAEYOON KIM/Primary Examiner, Art Unit 1632